                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   TONY HENDERSON                                    §
                                                     § Civil Action No. 4:17-CV-448
   v.                                                § (Judge Mazzant/Judge Nowak)
                                                     §
   COMMISSIONER, SSA                                 §

                            MEMORANDUM OPINION AND ORDER

          The Court, having reviewed Plaintiff’s Application for Attorney Fees Pursuant to the Equal

  Access to Justice Act (Dkt. #25) and Commissioner’s Response (Dkt. #27), wherein Defendant

  does not object to the requested fee, finds that Plaintiff’s Application is well taken and should be

  granted. Accordingly,

          It is therefore ORDERED that Plaintiff’s Application (Dkt. #25) is GRANTED, and the

. Commissioner is directed to pay five thousand, four hundred seventy-six dollars and seventy-three

  cents ($5,476.73) in attorney’s fees, such payment payable to Plaintiff, such payment to be mailed

  to Plaintiff’s counsel.

          IT IS SO ORDERED.

          SIGNED this 4th day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
